Citation Nr: 0715505	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-00 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

The veteran was initially denied service connection for a low 
back disability in a June 1973 rating decision.  He did not 
appeal.

In January 2002, the veteran again requested service 
connection for a low back disability.  An October 2003 rating 
decision denied the claim without reference to the prior 
final denial.  The veteran disagreed with the October 2003 
rating decision and initiated the instant appeal.  The appeal 
was perfected by the veteran's timely submission of his 
substantive appeal (VA Form 9) in December 2004.  


FINDING OF FACT

A preponderance of the evidence of record demonstrates that 
the veteran's current low back disability is unrelated to his 
military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
military service, and may not be so presumed.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in November 2002 which was specifically 
intended to address the requirements of the VCAA.  
The November 2002 letter from the RO specifically notified 
the veteran that to support a service-connection claim, the 
"information and evidence of record should show that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability.  In addition, the evidence considered 
should show that the disability or symptoms may be associated 
with the claimant's active military service" (emphasis in 
original).  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the November 
2002 letter, the veteran was informed that VA would 
"[o]btain evidence kept by the VA and any other federal 
government agency;" "request private treatment records, if 
you complete a release form;" "[o]btain medical records 
from a VA facility, if you give us the location and dates of 
treatment;" and "[r]equest statements from persons who have 
knowledge of the claimed condition(s), if you provide 
complete names and mailing addresses."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
As explained above, the November 2002 letter instructed the 
veteran to provide the location and dates of treatment at VA 
facilities and to complete a release form for each private 
medical care provider.  The same letter asked the veteran to 
identify the facility and dates of all hospitalizations in 
service and to provide statements from people who knew him in 
service and observed his alleged injury.  He was also asked 
to submit employment physical examinations and insurance 
examinations, especially in service or shortly thereafter.  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The November 2002 letter advised the veteran to submit all 
"evidence showing inservice (sic) occurrence or aggravation 
of your claimed back condition" and any "evidence that 
indicates your claimed back condition may be associated with 
your military service."  This substantially complies with 
the requirements of 38 C.F.R. § 3.159(b) in that the veteran 
was informed that he could submit or identify evidence other 
than what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1) and (2), veteran status and 
existence of disability, are not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot by the Board's denial of service 
connection herein.  In other words, any lack advisement as to 
those two elements is meaningless, because a disability 
rating and effective date are not, and cannot be, assigned in 
the absence of service connection.  The veteran's claim is 
being denied because of element (3), the relationship between 
his current low back disability and his period of military 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to these crucial elements.  

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
extensive VA and private treatment records, a May 2004 
opinion letter from the veteran's private chiropractor, Dr. 
F.J., and the reports of multiple VA examinations.  The 
veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113  (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2006).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court made clear 
that 38 C.F.R. § 3.303 does not relieve the claimant of his 
burden of providing a medical nexus.

Analysis

The veteran is seeking service connection for a low back 
disability.  He essentially contends that such is the product 
of a January 1971 in-service football injury.  [The veteran 
is already service connected for a left shoulder disability 
stemming from the same incident. He now maintains that his 
back was injured at the same time.]  

Initial matter -  the previous denial

As was alluded to in the Introduction, the veteran's claim 
for service connection for a low back disability was 
previously denied in an unappealed June 1973 rating decision.  
The veteran filed another claim in January 2002.  The RO 
denied subsequently denied the new claim in October 2003 
without reference to the previous denial.

The United States Court of Appeals for the Federal Circuit 
has held that if service connection has been previously 
denied and that decision became final, the Board does not 
have jurisdiction to review the claim on a de novo basis in 
the absence of a finding that new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Here, the Board finds that the veteran has 
indeed submitted new and material evidence which is 
sufficient to reopen the previously-denied claim, namely a 
May 2004 opinion letter from his private chiropractor, Dr. 
F.J., which will be discussed in greater detail below.  
Accordingly, the Board will decide the veteran's service-
connection claim on the merits.

Although the RO adjudicated the claim on the merits (rather 
than on the narrower question of whether new and material 
evidence had been submitted which was sufficient to reopen 
the claim), the Board concludes that the veteran has not been 
prejudiced by such action, because in so doing the RO 
accorded the claim more consideration than was warranted.  
Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).

Discussion

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; 
(2) evidence of the in-service incurrence or aggravation of a 
disease or injury or evidence of a service-connected 
disability; and (3) medical evidence of a nexus between (1) 
and (2).  See Hickson, supra.

There are of record multiple diagnoses of lumbar spine 
degenerative disc disease and degenerative joint disease.  
The first Hickson element has clearly been satisfied.

Service medical records also indicate the veteran was seen on 
two occasions for back pain while on active duty - once in 
May 1970 and again in July 1972.  To that extent only, the 
second Hickson element has been met for purposes of this 
decision.

The veteran contends that his back was injured in January 
1971 at the same time he incurred his service-connected left 
shoulder injury.  However, while service medical records note 
extensive treatment for left shoulder dislocation following 
the January 1971 accident, the same records are silent for 
complaint, treatment, or diagnosis of a low back disability 
stemming from the same incident.  Indeed, the veteran was 
provided a complete physical examination in July 1971, only 
six months after the incident, which was pertinently negative 
apart from lingering left shoulder pain.  While the veteran 
complained of low back pain in July 1972, over a year and a 
half after he injured his shoulder, neither he nor his 
military physicians made reference to any prior football 
injury.  At the time, the veteran reported that his back pain 
was of only one day's duration.  On separation, the back was 
found to be within normal limits.  Again, no complaints of 
back pain stemming from the January 1971 incident were 
mentioned.  

It appears that the first time veteran himself associated his 
current back problems with an in-service football injury was 
in the context of his recent claim for monetary benefits from 
VA.  As will be explained in greater detail below, following 
service the veteran complained to various physicians and 
chiropractors of over a half-dozen back injuries.  All were 
post-service.  The veteran never mentioned an in-service back 
injury until after the instant claim was filed in January 
2002.  

The Board places far greater weight of probative value on the 
contemporaneous treatment records which fail to show a back 
injury at the time of the January 1971 left shoulder injury 
than it does on the veteran's recent statements made in the 
context of a claim for VA benefits.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [observing that contemporaneous 
evidence has greater probative value than history as reported 
by the claimant]; see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [noting that interest may affect the 
credibility of testimony].  

The Board additionally observes that arthritis was not 
diagnosed within the one year presumptive period after 
service.  An April 1973 VA special orthopedic examination was 
pertinently negative, and there is nothing in the medical 
records which is suggestive of arthritis for years 
thereafter.

In short, the second Hickson element has been satisfied only 
to the extent that the veteran complained of low back pain in 
May 1970 (well before the January 1971 shoulder injury) and 
in July 1972 (over a year after).

The crucial element in this case is the final Hickson 
element, pertaining to the relationship between the veteran's 
current low back disability and his complaints of back pain 
in service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000), [noting that a veteran seeking disability 
benefits must establish a connection between the veteran's 
service and the claimed disability].

There are of record essentially two schools of thought as to 
the etiology of the veteran's low back disability.  One 
school, advanced by the veteran and Dr. J.F., holds that the 
veteran's back disability had its genesis with the alleged 
January 1971 football injury.  The other school, championed 
by the September 2003 and September 2005 VA examiners, is 
that the veteran's current back disability is unrelated to 
his military service and is instead the product of post-
service activities and the natural aging process.  

The question of when the veteran's low back disability is 
related to service is essentially medical in nature.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  By law, the Board is 
obligated under 38 U.S.C.A. § 7104(d) to analyze the 
credibility and probative value of all medical evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In the instant case, the Board finds the opinion of the two 
VA examiners more probative than the opinion of the veteran's 
chiropractor, Dr. F.J.  Dr. F.J.'s opinion is flawed in 
several respects.  First, his opinion is premised on an 
incorrect factual assertion, namely that the veteran suffered 
a back injury contemporaneous with his left shoulder injury.  
As explained above, extensive contemporaneous treatment 
records fail to note any complaint, treatment, or diagnosis 
of a back injury at the time of the January 1971 left 
shoulder injury.  The veteran himself did not contend that 
his back was injured at the same time as his left shoulder 
until over thirty years following the incident, and then only 
in the context of his claim for VA benefits.  

Dr. F.J. apparently did not review the veteran's service 
medical records or any other post-service treatment records.  
His opinion was based primarily on the veteran's inaccurate 
report of his own medical history.  Under such circumstances, 
the Board finds Dr. F.J.'s opinion to be of little probative 
value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
[Observing that just because the veteran's history is 
recorded in medical records does not transform it into a 
competent medical opinion]; Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [noting that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [noting that the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant].

Dr. F.J.'s opinion is also problematic in that it fails to 
take into account the veteran's pertinent medical history, 
his post-service occupations, intercurrent injuries, and age.  
To the contrary, Dr. F.J.'s letter included no explanation or 
underlying rationale for the opinions expressed.  For this 
additional reason, his opinion is of little probative value.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[noting that the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence].

The pertinent medical history is of particular importance in 
this case.  As noted above, service medical records show only 
two isolated complaints of back pain with a negative 
separation examination.  While post-service treatment records 
do note several instances of treatment for back pain, most 
episodes occurred several years apart and typically following 
some intercurrent injury.  Indeed, the record reflects 
multiple post-service back injuries.  The veteran complained 
of back pain following lifting injuries in December 1989, 
June 1995, January 2000, and on multiple occasions in 2001.  
The veteran also noted back pain following a 1988 assault and 
following two motor vehicle accidents in 1992 and 1997.  He 
also complained of back injury following a fall from a ladder 
in May 1999 and after falling down a stairway in April 2001.  
Additional back injury was reported to the veteran's VA 
caregivers in January 1994 and January 1996 as a result of 
shoveling snow and/or moving a snow blower.  Dr. F.J. failed 
to account for any of these incidents.

The opinions of the two VA examiners, in contrast, included 
extensive reference to the pertinent medical history and 
included substantial discussion of the underlying rationale 
for the opinions expressed.  Both examiners clearly reviewed 
the veteran's claims file in its entirety.  Based on medical 
records showing fleeting back pain in service, wide gaps 
between treatment and several post-service injuries, each 
examiner opined that the veteran's current low back condition 
was not the product of his military service but was instead 
the result of post-service injury (including several on-the-
job lifting injuries) and the natural aging process (the 
veteran is 56 years of age).  

The September 2005 VA examiner found it particularly 
significant that back X-rays remained normal for many years 
following service, with mild degenerative changes only being 
shown since 2000.  That examiner noted that if the veteran 
had "service-connected injury . . . there would be some disk 
space narrowing on the regular lumbar spine X-rays in the 
1970s; [a]lso, there [would have been] some sensory 
abnormality in the leg[s] in the 1970s."  Because this did 
not occur, the examiner concluded that the veteran's 
degenerative disc disease and associated radiculopathy began 
much later in life.  Such opinion is consistent with 
contemporaneous treatment records, which outline multiple 
instances of acute back strain over the years (typically 
following post-service injuries), with degenerative changes 
noted only on more recent medical imaging studies.  
Significantly, the report of an April 1973 VA special 
orthopedic examination shows no back pathology and a 
diagnosis of back strain by history only.

In short, the Board finds the negative nexus opinion of the 
two VA examiners to be more probative than the vague, 
unexplained opinion of Dr. F.J., which was based largely on 
an inaccurate history provided by the veteran.

The only other evidence in the claims file serving to link 
the veteran's current low back arthritis to his period of 
service are the veteran's own statements.  It is now well 
settled, however, that lay persons without medical training, 
such as the veteran, are not qualified to render medical 
opinions regarding matters such as determinations of 
etiology, which call for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (2006) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements regarding medical nexus are accordingly lacking in 
probative value.

The Board is also aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The Board believes that these 
provisions are not for application in this case, because 
neither chronicity nor continuity of symptomatology has been 
demonstrated.  First, with respect to chronicity, there is no 
indication of a chronic back problem in service.  
As explained above, the veteran complained of back pain on 
only two occasions in service, both several years apart.  On 
separation, the low back was found to be within normal 
limits.  Second, with respect to continuity of 
symptomatology, although the veteran complained of back pain 
at various times after service, such complaints were 
isolated, typically with a gap of several years in between 
each.  Moreover, as outlined above, most post-service 
complaints of back pain immediately followed post-service 
back injuries.  

In any event, supporting medical evidence of continuous 
symptomatology is required.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) [holding that there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Indeed, the April 1973 VA special 
orthopedic examination resulted in completely normal 
findings, with no back problems reported by the veteran for 
several years thereafter. 

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met, and the veteran's claim fails 
on this basis.  A preponderance of the evidence is against 
the claim, and the benefit sought on appeal is accordingly 
denied.




ORDER

Service connection for a low back disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


